UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERRINGTON TECHNOLOGY LLC,
                    Plaintiff,
                                                                   19-CV-6828 (JPO)
                     -v-
                                                                         ORDER
 CENTURYLINK, INC.,
                                Defendant.


J. PAUL OETKEN, District Judge:

       On October 1, 2019, this Court stayed this action for thirty days in order to permit

Plaintiff Herrington Technology LLC to obtain new counsel. (Dkt. No. 23.) On October 29,

2019, this Court received a letter from Plaintiff Herrington Technology LLC requesting a thirty-

day extension to retain legal representation. (Dkt. No. 25.) That motion is granted. Plaintiff has

not moved for another stay. Accordingly, the stay expired on November 30, 2019.

       Plaintiff is directed to have a law firm enter an appearance in this action on its behalf by

January 7, 2020. Failure to comply will result in dismissal of this action for failure to prosecute.

       SO ORDERED.

Dated: December 17, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
